Order reversed and the case remitted to the Appellate Division for consideration of questions other than questions of law (Code Crim. Pro., § 543-b; CPL 470.40, subd. 2, par. [b]). The offer of a plea was based on the understanding that the perjury indictment would be dismissed. A bargained guilty plea to a lesser crime makes unnecessary a factual basis for the particular crime confessed (People v. Lynn, 28 N Y 2d 196, 201-202; People v. Foster, 19 N Y 2d 150, 154; People v. Griffin, 7 N Y 2d 511, 515-516).
Concur: Chief Judge Fuld and Judges Scileppi, Bergan, Breitel, Jasen and Gibson. Taking no part: Judge Burke.